 

Exhibit 10.14

TRIPADVISOR, INC. RESTRICTED STOCK UNIT AGREEMENT

(Domestic)

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the grant
date specified on the Grant Details referenced below (the “Grant Date”), between
TripAdvisor, Inc., a Delaware corporation (the “Company”), and the employee,
director or consultant of the Company or one of its Subsidiaries or Affiliates
designated on the Grant Details (the “Eligible Individual”), describes the terms
of an award of restricted stock units (“Restricted Stock Units”) to the Eligible
Individual by the Company.

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Company’s 2011 Stock and Annual Incentive Plan (as
amended from time to time, the “Plan”).

1.

Award and Vesting of Restricted Stock Units

(a)       Subject to the terms and conditions of this Agreement and the Plan and
the Grant Details, the Company hereby grants Restricted Stock Units to the
Eligible Individual. Reference is made to the “Grant Details” that can be found
on the equity plan website of the current professional selected by the Company
to administer the Plan (the “Plan Administrator”), currently located at
www.netbenefits.fidelity.com (or any successor equity administration system
selected by the Company to manage the Plan from time to time). Your Grant
Details, which sets forth the number of Restricted Stock Units granted to you by
the Company, the Grant Date and the vesting schedule of the Restricted Stock
Units (among other information), is hereby incorporated by reference into, and
shall be read as part and parcel of, this Agreement.

(b)       Subject to the terms and conditions of this Agreement, the Grant
Details and the Plan, the Restricted Stock Units shall vest and no longer be
subject to any restriction (such period during which restrictions apply shall be
referred to as the “RSU Restriction Period”) on the dates detailed in the Grant
Details.

(c)       In the event a Termination of Employment of the Eligible Individual
occurs during the RSU Restriction Period for any reason (or for no reason), all
remaining unvested Restricted Stock Units shall be forfeited by the Eligible
Individual and canceled in their entirety effective immediately as of the date
of such Termination of Employment.   

(d)       Notwithstanding the provisions of Sections 1(b) and 1(c) above, in the
event the Eligible Individual incurs a Termination of Employment by the Company
or any Subsidiary or Affiliate for Cause, or the Eligible Individual voluntarily
incurs a Termination of Employment within two years after any event or
circumstance that would have been grounds for a Termination of Employment for
Cause, the Eligible Individual’s Restricted Stock Units (whether or not vested)
shall be forfeited and canceled in their entirety upon such Termination of
Employment. In such event, the Company may cause the Eligible Individual,
immediately upon notice from the Company, to either (i) return the Shares issued
upon settlement of Restricted Stock Units that vested during the two-year period
after the events or circumstances giving rise to or constituting grounds for
such Termination of Employment for Cause or (ii) pay to the Company an amount
equal to the aggregate amount, if any, that the Eligible Individual had
previously realized in respect of any and all Shares issued upon settlement of
Restricted Stock Units that vested during the two-year period after the events
or circumstances giving rise to or constituting grounds for such Termination of
Employment for Cause (i.e., the value of the Restricted Stock Units upon
vesting), in each case including any dividend equivalents or other distributions
received in respect of any such Restricted Stock Units.

(e)       For purposes of this Agreement, employment with the Company shall
include employment with the Company’s Subsidiaries or Affiliates. The Committee
shall have the exclusive discretion to determine whether there has been any
Termination of Employment and/or whether there existed Cause.

2.

Settlement of Units

As soon as practicable after any Restricted Stock Units have vested and are no
longer subject to the RSU Restriction Period, such Restricted Stock Units shall
be settled. Subject to Section 6 (pertaining to the withholding of taxes), for
each Restricted Stock Unit settled pursuant to this Section 2, the Company shall
issue one Share for each vested Restricted Stock Unit and cause to be delivered
to the Eligible Individual one or more unlegended, freely-transferable stock
certificates in respect of such Shares issued upon settlement of the vested
Restricted Stock Units. Notwithstanding the foregoing, the Company shall be
entitled to hold the Shares issuable upon settlement of Restricted Stock Units
that have vested until the Company or Plan Administrator shall have received
from the Eligible Individual a duly executed Form W-9 or Form W-8, as
applicable, as well as such other documents as may be legally required.

 

--------------------------------------------------------------------------------

 

3.

Non-Transferability of the Restricted Stock Units

During the RSU Restriction Period and until such time as the Restricted Stock
Units are settled as provided herein or on the website of the Plan
Administrator, the Restricted Stock Units shall not be transferable by the
Eligible Individual by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.

4.

Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, during the RSU
Restriction Period the Eligible Individual shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units. Notwithstanding the
foregoing, if the Company declares and pays dividends on the Common Stock during
the RSU Restriction Period, the Eligible Individual will be credited with
additional amounts for each Restricted Stock Unit equal to the dividend that
would have been paid with respect to such Restricted Stock Unit if it had been
an actual share of Common Stock, which amount shall remain subject to
restrictions (and as determined by the Committee may be reinvested in Restricted
Stock Units or may be held in kind as restricted property) and shall vest
concurrently with the vesting of the Restricted Stock Units upon which such
dividend equivalent amounts were paid. Notwithstanding the foregoing, dividends
and distributions other than regular cash dividends, if any, may result in an
adjustment pursuant to Section 5 below, rather than under this Section 4.

5.

Adjustment in the Event of Change in Stock; Change in Control

(a)       In the event of (i) a stock dividend, stock split, reverse stock
split, share combination or recapitalization or similar event affecting the
capital structure of the Company (each, a “Share Change”), or (ii) a merger,
consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, Disaffiliation, payment of
cash dividends other than an ordinary dividend or similar event affecting the
Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to the number of Restricted
Stock Units and the number and kind of shares of Common Stock underlying the
Restricted Stock Units.

(b)       In the case of Corporate Transactions, such adjustments may include,
without limitation (i) the cancellation of the Restricted Stock Units in
exchange for payments of cash, property or a combination thereof having an
aggregate value equal to the value of such Restricted Stock Units, as determined
by the Committee or the Board in its sole discretion, (ii) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the shares of
Common Stock underlying the Restricted Stock Units and (iii) in connection with
any Disaffiliation, arranging for the assumption of the Restricted Stock Units,
or the replacement of the Restricted Stock Units with new Awards based on other
property or other securities (including, without limitation, other securities of
the Company and securities of entities other than the Company), by the affected
Subsidiary or Affiliate or by the entity that controls such Subsidiary or
Affiliate following such Disaffiliation (as well as any corresponding
adjustments to any Restricted Stock Units that remain based upon securities of
the Company).

(c)       The determination of the Committee regarding any such adjustment will
be final and conclusive and need not be the same for all Eligible Individuals.

(d)       Unless otherwise determined by the Committee, in the event of a Change
in Control, the provisions of Section 10 of the Plan shall apply.

6.

Taxes, Fees and Withholding

(a)       The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by an
Eligible Individual in connection with the Restricted Stock Units, together with
any and all other fees and expenses necessarily incurred by the Company in
connection therewith.

(b)       Regardless of any action the Company, its Affiliate or Subsidiary
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Eligible Individual acknowledges that the ultimate liability for all Tax-Related
Items legally due by him or her is and remains the Eligible Individual’s
responsibility and that the Company and/or its Affiliate or Subsidiary (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant and
vesting of the Restricted Stock Units, the receipt of cash or any dividends or
dividend equivalents; and (ii) do not commit to structure the terms of the Award
or any aspect of the Restricted Stock Units to reduce or eliminate the Eligible
Individual’s liability for Tax-Related Items.

(c)       In the event that the Company, Subsidiary or Affiliate is required to
withhold any Tax-Related Items as a result of the award or vesting of the
Restricted Stock Units, or the receipt of cash or any dividends or dividend
equivalents, the Eligible Individual

 

2

--------------------------------------------------------------------------------

 

shall pay or make adequate arrangements satisfactory to the Company, Subsidiary
or Affiliate to satisfy all withholding and payment on account of obligations of
the Company, Subsidiary and/or Affiliate. The obligations of the Company under
this Agreement shall be conditioned on compliance by the Eligible Individual
with this Section 6. In this regard, the Eligible Individual authorizes the
Company and/or its Subsidiary or Affiliate to withhold all applicable
Tax-Related Items legally payable by the Eligible Individual from his or her
wages or other cash compensation paid to the Eligible Individual by the Company
and/or its Subsidiary or Affiliate. The Company may, in its sole discretion and
pursuant to such provisions as it may specify from time to time, withhold in
Shares the amount of Shares necessary to satisfy the minimum withholding amount
or arrange for the sale of such number of Shares as is necessary to pay any
Tax-Related Items. In connection herewith, the Eligible Individual
(i) authorizes, empowers and directs the Company and the Plan Administrator (or
such brokerage firm as is contracted to manage the Company’s employee equity
award program, the “Broker”) to sell, at the market price and on the Exercise
Date or as soon thereafter as is practicable, the number of Shares sufficient to
pay the Tax-Related Items, and (ii) agrees to indemnify and hold harmless the
Broker and the Company from and against all losses, liabilities, damages, claims
and expenses, including reasonable attorneys’ fees and court costs, arising out
of carrying out such actions. Finally, the Eligible Individual will pay to the
Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of the Eligible Individual’s participation in the Plan or
the Eligible Individual’s Award that cannot be satisfied by the means previously
described. The Company may refuse to deliver the Shares underlying the
Restricted Stock Unit if the Eligible Individual fails to comply with his or her
obligations in connection with the Tax-Related Items as described in this
Section.

(d)       In particular, the Eligible Individual understands and acknowledges
that all income to which the Eligible Individual is entitled under this
Agreement is pre-tax and the Company or its Subsidiaries or Affiliates has the
right to withhold and pay on behalf of the Eligible Individual any individual
income tax in connection with such income in accordance with applicable law. In
the event the Company or its Subsidiaries or Affiliates is not required under
applicable law to serve as the withholding agent to withhold and pay on behalf
of the Eligible Individual such individual income tax, the Eligible Individual
shall have sole responsibility to make such payment, in which case the Eligible
Individual shall provide, as requested by the Company or its Subsidiaries or
Affiliates from time to time, relevant tax receipts to certify full and prompt
payment. The Eligible Individual agrees to indemnify the Company and/or its
Subsidiaries or Affiliates for any liability which may arise as a result of his
or her failure to pay any and all taxes associated with any income derived
pursuant to the Awards.

7.

Other Restrictions

(a)       The Award shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body is required, then in any such event, the Award
shall not be effective unless such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

(b)       The Eligible Individual acknowledges that the Eligible Individual is
subject to the Company’s policies regarding compliance with securities laws,
including but not limited to its Insider Trading Policy (as in effect from time
to time and any successor policies), and, pursuant to these policies, if the
Eligible Individual is on the Company’s insider list, the Eligible Individual
shall be required to obtain pre-clearance from the Company’s General Counsel
prior to purchasing or selling any of the Company’s securities, including any
shares issued upon vesting of the Restricted Stock Units, and may be prohibited
from selling such shares other than during an open trading window. The Eligible
Individual further acknowledges that, in its discretion, the Company may
prohibit the Eligible Individual from selling such shares even during an open
trading window if the Company has concerns over the potential for insider
trading.

8.

Nature of Award

In accepting the Award, the Eligible Individual acknowledges that:

(a)       the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Agreement;

(b)       the Award is voluntary and occasional and does not create any
contractual or other right to receive future Awards, or benefits in lieu of
Awards, even if Awards have been made repeatedly in the past;

(c)       all decisions with respect to future Awards, if any, will be at the
sole discretion of the Company;

 

3

--------------------------------------------------------------------------------

 

(d)       the Eligible Individual’s participation in the Plan will not create a
right to further employment with the Company, its Subsidiary or Affiliate and
shall not interfere with the ability of the Company to terminate the Eligible
Individual’s employment relationship at any time with or without Cause;

(e)       the Eligible Individual is voluntarily participating in the Plan;

(f)        the Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company,
Subsidiary, or Affiliate, and such Award is outside the scope of the Eligible
Individual’s employment contract, if any;

(g)       the Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company, Subsidiary or Affiliate;

(h)       in the event that the Eligible Individual is not an employee of the
Company, a Subsidiary or an Affiliate, the Award will not be interpreted to form
an employment contract or relationship with the Company; and

(i)        in consideration of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award resulting from Termination of the Eligible Individual’s
Employment by the Company, Subsidiary or Affiliate (for any reason whatsoever
and whether or not in breach of local labor laws) and the Eligible Individual
irrevocably releases the Company, Subsidiary or Affiliate from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
the Eligible Individual will be deemed irrevocably to have waived his or her
entitlement to pursue such claim.

9.

No Advice Regarding Grant.  

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Eligible Individual’s
participation in the Plan, or his or her acquisition or sale of the underlying
Shares. The Eligible Individual is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Eligible Individual’s
participation in the Plan, receipt of the Award and/or disposition of the Award
before taking any action related to the Plan or the Award.

10.

Notices

Any notices, communications or changes to this Agreement shall be communicated
(either directly by the Company or indirectly through any of its Subsidiaries,
Affiliates or the Plan Administrator) to the Eligible Individual electronically
via email (or otherwise in writing) promptly after such change becomes
effective.

11.

Effect of Agreement; Severability

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement.

12.

Laws Applicable to Construction; Consent to Jurisdiction

(a)       The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Delaware without reference to
principles of conflict of laws, as applied to contracts executed in and
performed wholly within the State of Delaware. In addition to the terms and
conditions set forth in this Agreement, the Restricted Stock Units are subject
to the terms and conditions of the Plan, which are hereby incorporated by
reference.

(b)       Any and all disputes arising under or out of this Agreement, including
without limitation any issues involving the enforcement or interpretation of any
of the provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Eligible Individual hereby agrees and consents to the
personal jurisdiction of said courts over the Eligible Individual for purposes
of the resolution of any and all such disputes.

 

4

--------------------------------------------------------------------------------

 

13.

Conflicts and Interpretation

(a)       In the event of any (i) conflict between the Grant Details, this
Agreement, any information posted on the system of the Plan Administrator and/or
the books and records of the Company, or (ii) ambiguity in the Grant Details,
this Agreement, any information posted on the system of the Plan Administrator
and/or the books and records of the Company, the Plan shall control.

(b)       The Committee shall have the power to interpret the Plan, this
Agreement, the Grant Details, any information posted on the system of the Plan
Administrator and/or the books and records of the Company, and to adopt such
rules for the administration, interpretation and application of the Plan and the
Award as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any
Restricted Stock Units have vested). All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Eligible Individual, the Company and all other interested
parties. The Committee shall not be personally responsible for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement. The Committee shall, in their absolute discretion, determine
when any conditions have been fulfilled.

14.

Data Privacy

(a)       The Eligible Individual understands that the Company, Subsidiary,
Affiliate and/or Plan Administrator may hold certain personal information about
the Eligible Individual, including, but not limited to, the Eligible
Individual’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all options or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Eligible Individual’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Eligible
Individual hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her Data as described in
this document by and among, as applicable, the Company and its Subsidiaries or
Affiliates for the exclusive purpose of implementing, administering and managing
the Eligible Individual’s participation in the Plan.

(b)       The Eligible Individual understands that Data will be transferred to
the Plan Administrator, or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Eligible
Individual understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than the Eligible Individual’s country. The
Eligible Individual authorizes the Company, its Subsidiary or Affiliate, the
Plan Administrator and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Eligible Individual’s participation in the Plan.

(c)       The Eligible Individual understands that he or she may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the Eligible
Individual’s local human resources representative. The Eligible Individual
understands, however, that refusing or withdrawing his or her consent may affect
the Eligible Individual’s ability to participate in the Plan. For more
information on the consequences of the Eligible Individual’s refusal to consent
or withdrawal of consent, the Eligible Individual understands that he or she may
contact his or her local human resources representative.

15.

Amendment

(a)       The Company may modify, amend or waive the terms of the Restricted
Stock Unit award, prospectively or retroactively, but no such modification,
amendment or waiver shall impair the rights of the Eligible Individual without
his or her consent, except as required by applicable law, NASDAQ or stock
exchange rules, tax rules or accounting rules. The waiver by either party of
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

(b)       This Award and payments made pursuant to this Agreement and the Plan
are intended to qualify for an exemption from Section 409A of the Code. If the
Company makes a good faith determination that any compensation provided under
this Agreement is likely to be subject to the additional tax imposed by
Section 409A, the Company may, to the extent it deems necessary or
advisable, modify this Agreement, without the Eligible Individual’s consent, to
reduce the risk that such additional tax will apply, in a manner designed to
preserve the material economic benefits intended to be provided to the Eligible
Individual under this Agreement (other than any diminution of such benefit that
may be attributable to the time value of money resulting from a delay in the
timing of payments hereunder for a period of approximately six months or such
longer period as may be required).

 

5

--------------------------------------------------------------------------------

 

16.

Choice of Language

The Eligible Individual has received this Agreement and any other related
communications and consents to having received these documents solely in
English. If, however, the Eligible Individual receives this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version in any way, the
English version will control.

17.

Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to the Award and participation in the Plan or future options that may be awarded
under the Plan by electronic means or to request the Eligible Individual’s
consent to participate in the Plan by electronic means. The Eligible Individual
hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

By electronically accepting this Agreement and participating in the Plan, the
Eligible Individual agrees to be bound by the terms and conditions of the Plan
and this Agreement, including the Grant Details. If Eligible Individual has not
electronically accepted this Agreement on the Plan Administrator’s website
within six months of the Grant Date, then this Award shall automatically by
deemed accepted and Eligible Individual shall be bound by the terms and
conditions in the Plan, this Agreement, including the Grant Details.

 

6